Citation Nr: 1147234	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted the Veteran service connection for left ear hearing loss and denied service connection for right ear hearing loss.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is in equipoise regarding whether or not the Veteran's right ear hearing loss was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred right ear hearing loss as a result of his active service.  He specifically contends that with a military occupation specialty (MOS) of a light weapons infantryman, he fired his military rifle many times from his right shoulder, specifically affecting his right ear, and leading to right ear hearing loss.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed below, because there is insufficient evidence to show that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  

With respect to the first required element to establish service connection, current disability, the Veteran's hearing was evaluated most recently during a VA audiological examination in July 2009.  Audiometric findings from that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
70
70
LEFT
10
15
50
55
60

Additionally, the Veteran scored 40 percent for the right ear and 94 percent for the left ear on the Maryland CNC speech perception test.  The examination results revealed that the Veteran had moderately severe to severe sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  These findings establish that the Veteran currently suffers from right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  See also Shedden/Caluza, supra.

With respect to the second required element to establish service connection for right ear hearing loss, in-service disease or injury, a review of the Veteran's service treatment records (STRs) reveals that he was shown to have left hearing loss at the 4000 Hertz frequency for VA purposes on his January 1962 separation examination report.  Hearing in his right ear, however, was tested as normal.  The results of that audiological evaluation are as follows:

(The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
N/A
0(5)
LEFT
10 (25)
5 (15)
5 (15)
N/A
45 (50)

Although right ear hearing loss, for VA purposes, was not indicated by the evaluation, the Board notes that the Veteran's MOS required him to be exposed to routine hazardous noise from small weapons fire.  Thus, based on the era of the Veteran's service, his MOS, and a clear lack of hearing protection, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise during his active service.  Accordingly, the second element of the Shedden/Caluza test has been met.  See Shedden/ Caluza, supra.

With respect to the final element of the Shedden/Caluza test, causal relationship, the record reveals that the Veteran sought private treatment for his hearing loss from Anthony J. Barone, M.D., in October 2007.  The Veteran's hearing was evaluated at that time; however, the results of that evaluation have not been interpreted, and remain in graphical form.  The United States Court of Appeals for Veterans Claims (Court) held in Kelly v. Brown, 7 Vet. App. 471 (1995), however, held that the Board is not precluded from applying graphic audiometric results to VA hearing loss criteria in order to determine the severity of any hearing loss disability.  Accordingly, the Board interprets the graphical audiogram from that evaluation as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
N/A
80
LEFT
15
15
60
N/A
50

Additionally, the audiological evaluation revealed that the Veteran scored 60 percent for the right ear and a score of 84 percent for the left ear on speech discrimination testing.  Based on this audiological evaluation, Dr. Barone diagnosed the Veteran with moderate sensorineural hearing loss.  He also indicated that the Veteran would undergo further studies to determine why his hearing loss was asymmetrical.  Dr. Barone did not provide an opinion as to the etiology of the Veteran's right ear hearing loss. 

The Veteran later sought private treatment from another physician, Brian Duff, M.D., in February 2008.  An uninterpreted audiological evaluation performed at that time is interpreted by the Board as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
N/A
65
LEFT
15
10
55
N/A
50

Speech discrimination testing revealed a score of 52 percent for the Veteran's right ear and 88 percent for the left.  Pursuant to further testing ordered by Dr. Huff to determine the reason for asymmetrical hearing loss, the Veteran underwent an MRI in February 2008.  The results of the MRI revealed no acute intracranial findings or evidence for acoustic neuroma/cerebellopontine angle lesion.  Electrocochleography testing, also performed in February 2008, was negative for endolymphatic hydrops.  The results of the testing were normal.  Dr. Huff did not provide an opinion as to the etiology of the Veteran's right ear hearing loss.

The Veteran began receiving VA treatment for his hearing loss in June 2008.  At a June 2008 VA audiological consultation, the Veteran reported having gradual worsening of his hearing, with the right ear being worse than the left.  He reported having a history of military noise exposure, including infantry firearm use.  He denied having occupational noise exposure, and he denied having otalgia, otorrhea, vertigo, tinnitus, prior ear surgery, congenital hearing loss or aural fullness.  The VA audiologist diagnosed the Veteran with mild sloping to severe hearing loss in the right ear, and with normal sloping to sever hearing loss in the left ear.  

After referral by the VA audiologist, the Veteran was subsequently seen for a consultation with an otolaryngology (ENT) specialist in July 2008.  The ENT specialist assessed that the Veteran had asymmetrical sensorineural hearing loss, worse in the right ear, and tinnitus aureum in the right ear.  The Veteran was cleared for the use of binaural hearing aids at that time.  Neither the VA audiologist nor the VA otolaryngologist provided an opinion as the etiology of the Veteran's right ear hearing loss.  

In conjunction with his service connection claim, the Veteran was subsequently afforded the aforementioned VA audiological examination in July 2009.  At his examination, the Veteran reported a history of military noise exposure to rifle fire as an infantryman.  He denied occupational or recreational noise exposure.  After diagnosing the Veteran as described previously, the VA examiner gave the opinion that it was at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of his military noise exposure.  With respect to the Veteran's right ear, however, the examiner concluded that the configuration of the Veteran's right ear hearing loss was not typical of noise exposure and that an opinion as to the etiology of hearing loss in that ear should be deferred to an appropriate specialist.  

In accordance with that opinion, the Veteran was afforded a subsequent VA examination with an ENT specialist in August 2009.  The August 2009 examiner noted that the Veteran reported developing spontaneous dizziness and loss of balance in June 2009, when he was admitted to the Rhode Island Hospital.  Upon examination, the examiner noted that both tympanic membranes were normal and that the exaggerated Romberg test was negative.  The examiner provided the same diagnosis as the July 2009 VA examiner and agreed with that examiner's opinion as to the etiology of the Veteran's left ear hearing loss.  With respect to the right ear, however, the examiner concluded that he could only speculate as to the cause of the right ear hearing loss.  He explained that numerous tests performed to determine the reason for asymmetrical hearing loss all yielded normal results, and that the Veteran had been told that the reason for his loss of balance was due to a vestibular dysfunction in his right ear.  The examiner then concluded that the Veteran's diagnosis included a vestibular dysfunction of the right inner ear, with an unknown etiology.  

On this record, in August 2010, the RO sought an addendum from the August 2009 VA examiner in order to obtain a legally acceptable opinion with an adequate rationale.  No addendum was provided however, and in September 2010, the Veteran was afforded a new VA examination.  The September 2010 VA examiner noted a date of onset of 2005 for the Veteran's hearing loss in each ear.  After reviewing the claims file and previous examination reports, the examiner concurred with the opinions of the previous two VA examiners regarding the etiology of the Veteran's left ear hearing loss.  With respect to his right ear hearing loss, however, the examiner concluded that the cause of the Veteran's right ear hearing loss could not be identified.  She noted that the Veteran's hearing loss was worse in the right ear at all frequencies and that he had had two episodes of vertigo in the preceding five years.  She explained that retrocochlear pathology had been ruled out, and that the etiology of the vertigo and hearing loss in the right ear had not been established.  The examiner then opined that it was possible that some hearing loss was due to noise exposure, but that it was not possible to determine to what extent it affected his hearing.  

For the reasons described below, the Board will afford the Veteran the full benefit of the doubt and find that the evidence of record together with the September 2010 VA examiner's opinion, although speculative, satisfies the final element required to establish service connection, and that, therefore, the Veteran's current right ear hearing loss is due to his hazardous military noise exposure.  See Shedden/Caluza, supra.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court has declared that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The only opinions that could be obtained regarding the etiology of the Veteran's right ear hearing loss were both speculative.  The August 2009 VA examiner concluded that he could only speculate as to the cause of the Veteran's right ear hearing loss.  Even upon speculating, the etiology of the Veteran's hearing loss was still determined to be unknown.  In general, the Board notes that it can rely on an examiner's conclusion that an etiology opinion would be speculative, only if it is clear that the procurable and assembled data was fully considered and the examiner has explained the basis for such an opinion or the basis is otherwise made apparent during the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the examiner lacks the expertise to render an etiological opinion on the issue, such must be indicated.  Id.  Additionally, the Court's holding in Daves v. Nicholson, 21 Vet. App. 46 (2007), requires that reasonable tests and other examinations be provided when necessary to render a meaningful medical opinion.  See also Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Where a medical examiner indicates that a medical opinion cannot be provided in the absence of information that may be reasonably obtained, the duty to assist requires that efforts be made to acquire such information.  See id.  

In this case, after a thorough review of the evidence of record, it is apparent to the Board that the basis for the August 2009 VA examiner's speculative opinion is that medical testing and current medical knowledge cannot fully account for the development of the Veteran's asymmetrical hearing loss.  While there may be multiple possibilities for such an etiology, no definitive answer can be derived based on his symptomatology or on current medical knowledge.  Therefore, the Board concludes that there is no reason to believe that remand for further examination would produce any viable solution in making a determination as to the etiology of the Veteran's right ear hearing loss.  Accordingly, the Board finds that all appropriate development has been done in this case and that there is no option but to decide the case with the existing evidence of record.  

As noted previously, the Veteran exhibited left ear hearing loss for VA purposes on his January 1962 separation examination.  Nonetheless, the evidence of record indicates that the Veteran did not begin to complain of, or seek treatment for, hearing loss until many years after service.  When first examined, it was determined that the Veteran's left ear hearing loss was at least as likely as not the result of his military service, principally because he was shown to have some left ear hearing loss on his separation examination.  Although the Veteran did not exhibit right ear hearing loss upon his separation from active service, the Board can find no reason why the Veteran would not have also incurred some hearing loss as a result of his hazardous military noise exposure.  This determination is strengthened by the opinion, albeit speculative, of the September 2010 VA examiner, where she concluded that it was possible that some right ear hearing loss was due to noise exposure.  

Accordingly, after a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's claim that he incurred right ear hearing loss due to exposure to field artillery fire, together with the September 2010 VA examiner's opinion that some right ear hearing loss is possibly the result of noise exposure, is at least as persuasive as any evidence of record weighing against the determination that his hearing loss was incurred as a result of his active service.  Therefore, as noted previously, the Board finds that the final required element to establish service connection has been met.  See Shedden/Caluza, supra.

In summary, the Board finds that the Veteran meets all required elements to establish service connection for right ear hearing loss.  He currently has right ear hearing loss for VA purposes, his exposure to hazardous military noise during service has been conceded, and finally, the evidence of record, including the opinion provided by the September 2010 VA examiner, is at least in equipoise as to whether his current right ear hearing loss was incurred as a result of his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for right ear hearing loss is granted.

As a result of its decision to grant entitlement to service connection for right ear hearing loss, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


